Case 1:18-cv-22585-CMA Document 56 Entered on FLSD Docket 11/19/2018 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-22585-CIV-ALTONAGA/Goodman

  TRAVELERS INDEMNITY COMPANY and
  THE PHOENIX INSURANCE COMPANY,

          Plaintiffs,
  v.

  FIGG BRIDGE ENGINEERS, INC., et al.,

        Defendants.
  _________________________________________/

           ORDER SETTING TRIAL AND PRE-TRIAL SCHEDULE, REQUIRING
       MEDIATION, AND REFERRING CERTAIN MATTERS TO MAGISTRATE JUDGE

          THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

  May 13, 2019. Calendar call will be held at 9:00 a.m. on May 7, 2019. No pre-trial conference

  will be held unless a party requests one and the Court determines that one is necessary. The

  parties shall adhere to the following schedule:

          January 11, 2019. All discovery is completed.1

          January 25, 2019. All pre-trial motions and dispositive motions are filed. Plaintiffs may
          file one combined motion for summary judgment, and Defendants may file one combined
          motion for summary judgment. Responses to motions for summary judgment are also
          limited to a single combined response for Plaintiffs and a single combined response for
          Defendants. If necessary, the parties may seek leave of the court to exceed the page
          limitations allowed by the Rules.

          February 26, 2019. Parties submit joint pre-trial stipulation, proposed jury instructions
          and verdict form, or proposed findings of fact and conclusions of law, as applicable, and
          motions in limine (other than Daubert motions). Each party is limited to filing one
          motion in limine which may exceed the page limits allowed by the Rules. The parties
          are reminded that motions in limine must contain the Local Rule 7.1(a)(3)
          certification.



  1
   The parties by agreement, and/or Magistrate Judge Goodman, may extend this deadline, so long as such
  extension does not impact any of the other deadlines contained in this Scheduling Order.
Case 1:18-cv-22585-CMA Document 56 Entered on FLSD Docket 11/19/2018 Page 2 of 3
                                                CASE NO. 18-22585-CIV-ALTONAGA/Goodman


         Jury Instructions and Verdict Form. The parties shall submit their proposed jury

  instructions and verdict form jointly, although they need not agree on each proposed instruction.

  Where the parties do not agree on a proposed instruction, that instruction shall be set forth in

  bold type. Instructions proposed only by a plaintiff shall be underlined. Instructions proposed

  only by a defendant shall be italicized. Every instruction must be supported by citation to

  authority. The parties shall use as a guide the Eleventh Circuit Pattern Jury Instructions for Civil

  Cases, including the directions to counsel contained therein. Proposed jury instructions and

  verdict form, in typed form, including substantive charges and defenses, shall be submitted to the

  Court prior to calendar call, in Word format, via e-mail to altonaga@flsd.uscourts.gov.

  Instructions for filing proposed documents may be viewed at http://www.flsd.uscourts.gov.

         Referral to Magistrate Judge. Pursuant to 28 U.S.C. § 636 and this District’s

  Magistrate Judge Rules, all discovery matters are referred to Magistrate Judge Jonathan

  Goodman. Furthermore, in accordance with 28 U.S.C. § 636(c)(1), the parties may consent to

  trial and final disposition by Magistrate Judge Goodman. The deadline for submitting a

  consent is January 11, 2019.

         Discovery. The parties may stipulate to extend the time to answer interrogatories,

  produce documents, and answer requests for admissions. The parties shall not file with the Court

  notices or motions memorializing any such stipulation unless the stipulation interferes with the

  deadlines set forth above. Stipulations that would so interfere may be made only with the Court’s

  approval. See FED. R. CIV. P. 29. In addition to the documents enumerated in Local Rule

  26.1(b), the parties shall not file notices of deposition with the Court. Strict compliance with the

  Local Rules is expected, particularly with regard to motion practice. See S.D. FLA. L.R. 7.1.




                                                   2
Case 1:18-cv-22585-CMA Document 56 Entered on FLSD Docket 11/19/2018 Page 3 of 3
                                                CASE NO. 18-22585-CIV-ALTONAGA/Goodman


         Discovery Disputes. Magistrate Judge Goodman holds a regular discovery calendar. No

  written discovery motions, including motions to compel, for protective order, or related

  motions for sanctions shall be filed unless the Magistrate Judge so directs at his discovery

  calendar. Counsel must actually confer and engage in reasonable compromise in a genuine

  effort to resolve their discovery disputes before noticing the dispute for the discovery calendar.

  The Court may impose sanctions, monetary or otherwise, if it determines discovery is being

  improperly sought or is being withheld in bad faith. If, after conferring, the parties are unable to

  resolve their discovery dispute without Court intervention, they shall not file written motions.

  Rather, the “moving party” shall contact the chambers of Magistrate Judge Goodman at (305)

  523-5720 and place the matter on the next available discovery calendar.

         DONE AND ORDERED in Miami, Florida, this 16th day of November, 2018.



                                                           _________________________________
                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                   3
